Name: Commission Regulation (EC) No 255/2004 of 13 February 2004 fixing the maximum subsidy on exports of husked long grain rice B to RÃ ©union pursuant to the invitation to tender referred to in Regulation (EC) No 1878/2003
 Type: Regulation
 Subject Matter: trade policy;  Africa;  plant product
 Date Published: nan

 Avis juridique important|32004R0255Commission Regulation (EC) No 255/2004 of 13 February 2004 fixing the maximum subsidy on exports of husked long grain rice B to RÃ ©union pursuant to the invitation to tender referred to in Regulation (EC) No 1878/2003 Official Journal L 044 , 14/02/2004 P. 0011 - 0011Commission Regulation (EC) No 255/2004of 13 February 2004fixing the maximum subsidy on exports of husked long grain rice B to RÃ ©union pursuant to the invitation to tender referred to in Regulation (EC) No 1878/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 10(1) thereof,Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union(3) as amended by Regulation (EC) No 1453/1999(4), and in particular Article 9(1) thereof,Whereas:(1) Commission Regulation (EC) No 1878/2003(5) opens an invitation to tender for the subsidy on rice exported to RÃ ©union.(2) Article 9 of Regulation (EEC) No 2692/89 allows the Commission to fix, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, a maximum subsidy.(3) The criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89 should be taken into account when fixing this maximum subsidy. Successful tenderers shall be those whose bids are at or below the level of the maximum subsidy.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1A maximum subsidy on exports to RÃ ©union of husked long grain rice B falling within CN code 1006 20 98 is hereby set on the basis of the tenders lodged from 9 to 12 February 2004 at 285,00 EUR/t pursuant to the invitation to tender referred to in Regulation (EC) No 1878/2003.Article 2This Regulation shall enter into force on 14 February 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 261, 7.9.1989, p. 8.(4) OJ L 167, 2.7.1999, p. 19.(5) OJ L 275, 25.10.2003, p. 23.